Citation Nr: 0309618	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of unauthorized medical expenses incurred by 
the appellant at a private hospital on September 17, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from June 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Sioux Falls, 
South Dakota, Medical Center (MC) of the Department of 
Veterans Affairs (VA).  The claims file was most recently 
under the jurisdiction of the Sioux Falls VA Regional Office 
(RO).  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record does not reflect any attempt by the VAMC 
to comply with either the notice or the assistance 
requirements of the VCAA, thereby requiring a remand of this 
appeal.  

In addition, the record currently before the Board is 
incomplete and inadequate.  Relevant information described in 
the Statement of the Case, specifically the determination 
being appealed, dated November 8, 1999, and the appellant's 
initial claim dating from October 21, 1999, are not of 
record.  Only Volume IV of the appellant's VA Medical 
Administrative Records has been sent to the Board, and the 
earliest document in that file is the January 2000 notice of 
disagreement.  

In addition, the evidentiary deficiencies identified by the 
representative in paragraphs "b." and "c." of its letter 
of September 24, 2001, have not been corrected.  It is also 
relevant that, and the appellant is hereby advised that, the 
permanency of his total service-connected disability was not 
established until July 8, 1998, after the unauthorized 
private medical treatments at issue in this appeal were 
received.  See VA Rating Decision, dated September 29, 1998, 
a copy of which was sent to the appellant in October 1998.  

Accordingly, this appeal is REMANDED for the following 
actions by the agency of original jurisdiction (AOJ):  

1.  The AOJ should inform the veteran of 
the evidence and information necessary to 
substantiate his claim in accordance with 
the VCAA, including evidence that he 
filed a claim seeking reimbursement for 
the unauthorized medical expenses at 
issue earlier than October 21, 1999.  He 
should also be notified of which 
evidence, if any, VA will attempt to 
obtain for him.  The veteran should be 
informed that the required evidence and 
information must be submitted within one 
year of the date of the AOJ's letter.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

2.  The AOJ should also incorporate into 
the record of this appeal all relevant 
documentation mentioned in the statement 
of the case, including the initial claim 
and the written record of the 
determination being appealed, and all 
relevant VA phone records dating from 
September 17, 1999.  All four volumes of 
the appellant's VA Medical Administrative 
file should also be associated with the 
claims folders.  In addition, a medical 
rationale by a VA physician with 
appropriate expertise must also be 
incorporated into the record and provided 
to the appellant if the claim continues 
to be denied on the basis that no medical 
emergency existed on September 17, 1999; 
and documentary proof that VA facilities 
were feasibly available to the appellant 
on the night of September 17, 1999, must 
also be included in the record if the 
claim is denied on that basis.  

3.  When the above development has been 
completed and the time period for a 
response has expired, the AOJ should then 
readjudicate the claim based upon a 
review of all of the relevant evidence of 
record.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided an appropriate opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




